                                       Case 8:20-cv-00043-JVS-ADS Document 56-10 Filed 03/10/20 Page 1 of 3 Page ID #:355




                                  1
                                          PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       LEPISCOPO & ASSOCIATES LAW FIRM
                                          695 Town Center Drive, 7TH Floor
                                  3
                                          Costa Mesa, California 92626
                                  4       Telephone: (949) 878-9418
                                          Facsimile: (619) 330-2991
                                  5

                                  6       Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8

                                  9
                                                            UNITED STATES DISTRICT COURT
                                  10
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      BUREAU OF CONSUMER            )          Case No. 8:20-cv-00043-JCS-ADS
                                          FINANCIAL PROTECTION,         )
                                  13
                                                                        )          DEFENDANT JAWAD
                                  14         Plaintiff,                 )          NESHEIWAT’S REQUEST FOR
                                                                        )          JUDICIAL NOTICE IN SUPPORT
                                  15
                                             v.                         )          OF MOTION TO DISMISS
                                  16                                    )
                                          CHOU TEAM REALTY LLC, et al., )          [F.R.E. Rule 201; F.R.Civ.P. Rules
                                  17
                                                                        )          12(b)(7) and 19; L.R. 7-3]
                                  18         Defendants.                )
                                                                        )          * This motion is made following the
                                  19
                                                                        )            conference of counsel pursuant to L.R.
                                  20                                    )            7-3, which took place on 3/2/20.
                                                                        )
                                  21
                                                                        )                 DATE: May 18, 2020
                                  22                                    )                 TIME: 1:30 p.m.
                                                                        )           COURTROOM: 10-C
                                  23
                                                                        )          JUDGE: HON. JAMES V. SELNA
                                  24                                    )          TRIAL DATE: None Set
                                  25

                                  26

                                  27
                                             DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                  28                                 MOTION TO DISMISS
                                                                               1
                                       Case 8:20-cv-00043-JVS-ADS Document 56-10 Filed 03/10/20 Page 2 of 3 Page ID #:356




                                  1

                                  2                            REQUEST FOR JUDICIAL NOTICE
                                  3
                                          TO THE HONORABLE JAMES V. SELNA, U.S. DISTRICT JUDGE, AND
                                  4
                                          TO ALL PARTIES AND TO THEIR RESPECTIVE COUNSEL OF
                                  5
                                          RECORD:
                                  6
                                                 PLEASE TAKE NOTICE that pursuant to Rule 201 of the Federal Rules of
                                  7

                                  8
                                          Evidence defendant Jawad Nesheiwat hereby requests the Court to judicially notice

                                  9       the following records of this Court, Exhibit 1, the California Secretary of State,
                                  10
                                          Exhibits 4 and 5, and the Orange County Clerk-Recorder’s Office, Exhibit 6,
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12      attached to the motion:

                                  13          GOVERNMENT AGENCY                             DOCUMENT
                                  14         U.S. District Court, Central Exhibit 1: Complaint (ECF No. 1) in Bureau
                                                District of California    of Consumer Financial Protection v. Chou
                                  15                                      Team Realty LLC, et al., Case No. 8:20-cv-
                                  16                                      00043-JCS-ADS
                                            California Secretary of State Exhibit 4: Articles of Incorporation for Tax
                                  17
                                                                          Time Relief, Inc., filed 3/8/2016
                                  18        California Secretary of State Exhibit 5: Statement of Information for Tax
                                                                          Time Relief, Inc., filed 1/13/2017
                                  19
                                           Orange County Clerk-Recorder Exhibit 6: Fictitious Business Name Statement
                                  20                                      for Tax Time Relief, Inc. dba Monster Tax
                                                                          Relief, recorded 3//20/16
                                  21

                                  22      Dated: March 10, 2020.               LEPISCOPO & ASSOCIATES LAW FIRM
                                  23
                                                                               By: /s/ Peter D. Lepiscopo_______
                                  24                                                 PETER D. LEPISCOPO
                                                                                       Counsel of Record
                                  25
                                                                                     Attorneys for Defendant, JAWAD
                                  26                                                 NESHEIWAT
                                  27
                                              DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                  28                                  MOTION TO DISMISS
                                                                                  2
                                       Case 8:20-cv-00043-JVS-ADS Document 56-10 Filed 03/10/20 Page 3 of 3 Page ID #:357




                                  1
                                                                   CERTIFICATE OF SERVICE

                                  2             I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                          been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                          system on March 10, 2020.

                                  6       Dated: March 10, 2020.                       Respectfully submitted,
                                  7

                                  8                                                    /s/ Peter D. Lepiscopo .
                                  9
                                                                                       PETER D. LEPISCOPO
                                                                                         Counsel of Record
                                  10

                                  11                                                   Attorneys for Defendant, JAWAD
                                                                                       NESHEIWAT
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              DEFENDANT JAWAD NESHEIWAT’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                  28                                  MOTION TO DISMISS
                                                                                   3
